 



RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered into
effective the ___(the “Date of Grant”), by and between SandRidge Energy, Inc., a
Delaware corporation, formerly known as Riata Energy, Inc. (the “Company”), and
___(herein referred to as the “Participant”);
WITNESSETH:
     WHEREAS, the 2005 Stock Plan (the “Plan”) has been previously adopted; and
     WHEREAS, the Company has awarded the Participant ___Shares under the Plan
subject to the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants herein contained, the Participant and the Company agree as
follows:
     1. The Plan. The Plan is incorporated herein by reference and made a part
hereof for all purposes, and when taken with this Agreement shall govern the
rights of the Participant and the Company with respect to the Award (as defined
below). Any capitalized terms used but not defined in this Agreement have the
same meanings given to them in the Plan.
     2. Grant of Award. The Company hereby grants to the Participant an award
(the “Award”) of ___Shares on the terms and conditions set forth herein and in
the Plan.
     3. Terms of Award.
          (a) Vesting. The Shares subject to this Award will vest based on the
Participant’s continuous employment with the Company at the rate of twenty-five
percent (25%) per annum on each anniversary of the Date of Grant. For purposes
of this Agreement, employment with the Company includes employment by any of its
Subsidiaries.
          (b) Certificates and Shareholder Rights. Shares subject to this Award
shall be issued in uncertificated form subject to removal of the restrictions
placed thereon or forfeiture pursuant to the terms of this Agreement. The
Participant shall not have the voting rights or rights to dividends attributable
to the Shares issued under this Award until the Shares become vested.
          (c) Vesting — Removal of Restrictions. Once Shares subject to this
Award become vested, all restrictions shall be removed and the Assistant
Corporate Secretary of the Company shall cause a direct registration statement
for the book-entry registration to be issued representing such Shares free and
clear of all restrictions, except for any applicable securities laws
restrictions.
          (d) Termination of Employment. Shares that do not become vested
pursuant to the terms of this Agreement shall be forfeited and the Participant
shall have no future interest therein of any kind whatsoever. In the event the
Participant’s employment with the Company terminates for any reason other than
death or Disability, then any remaining Shares which have not yet vested shall
be forfeited automatically without payment upon termination

1



--------------------------------------------------------------------------------



 



unless the Committee, in its sole and absolute discretion, elects to accelerate
vesting for any portion of the unvested shares subject to this Award. In the
event the Participant terminates employment with the Company due to death or
Disability, this Award shall become fully vested.
     4. Change of Control. Upon the occurrence of a Change of Control, this
Award shall become fully vested.
     5. Acceptance of Award Terms. The Award evidenced by this Agreement must be
accepted by you on or before ___, 2008. In order to evidence your acceptance,
please sign and date the attached Notice of Grant of Award and return it to Gaye
Wilkerson, Assistant Corporate Secretary, SandRidge Energy, Inc. Failure to
return this Agreement within this 60-day period will result in forfeiture of any
unvested portion of this Award.
     6. Legends. The Shares which are the subject of the Award shall bear the
following legend:
     “THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY
REGISTRATION ARE SUBJECT TO AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH THAT
CERTAIN RESTRICTED STOCK AWARD AGREEMENT ISSUED PURSUANT TO THE RIATA 2005 STOCK
PLAN. ANY ATTEMPTED TRANSFER OF THE SHARES OF STOCK EVIDENCED BY THIS
CERTIFICATE IN VIOLATION OF THE AGREEMENT OR THE PLAN SHALL BE NULL AND VOID AND
WITHOUT EFFECT. A COPY OF THE AGREEMENT OR THE PLAN MAY BE OBTAINED FROM THE
ASSISTANT CORPORATE SECRETARY OF SANDRIDGE ENERGY, INC.”
     7. Delivery of Forfeited Shares. The Participant authorizes the Assistant
Corporate Secretary to deliver to the Company any and all Shares that are
forfeited under the provisions of this Agreement.
     8. Nontransferability of Award. The Participant shall not have the right to
sell, assign, transfer, convey, dispose, pledge, hypothecate, burden, encumber
or charge any Shares subject to this Award or any interest therein in any manner
whatsoever. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of Shares subject to this Award contrary to the provisions hereof
shall be null and void and without effect.
     9. Withholding. The Company may make such provision as it may deem
appropriate for the withholding of any applicable federal, state or local taxes
that it determines it may be obligated to withhold or pay in connection with the
vesting of Shares under this Award. Required withholding taxes as determined by
the Company associated with this Award will be satisfied by the Company
withholding from the Award the number of Shares having a Fair Market Value on
the date of vesting equal to the amount of required withholding taxes.
     10. Amendments. This Award Agreement may be amended by a written agreement
signed by the Company and the Participant; provided that the Committee may
modify the terms of this Award Agreement without the consent of the Participant
in any manner that is not adverse to the Participant.

2



--------------------------------------------------------------------------------



 



     11. Securities Law Restrictions. This Award shall be vested and common
stock issued only in compliance with the Securities Act of 1933, as amended (the
“Act”), and any other applicable securities law, or pursuant to an exemption
therefrom. If deemed necessary by the Company to comply with the Act or any
applicable laws or regulations relating to the sale of securities, the
Participant at the time of vesting and as a condition imposed by the Company,
shall represent, warrant and agree that the Shares subject to the Award are
being acquired for investment and not with any present intention to resell the
same and without a view to distribution, and the Participant shall, upon the
request of the Company, execute and deliver to the Company an agreement to such
a fact. The Participant acknowledges that any stock certificate representing
Shares acquired under such circumstances will be issued with a restricted
securities legend.
     12. Notices. All notices or other communications relating to the Plan and
this Agreement as it relates to the Participant shall be in writing and shall be
deemed to have been made if personally delivered in return for a receipt, or if
mailed, by regular U.S. mail, postage prepaid, by the Company to the Participant
at his last known address evidenced on the payroll records of the Company.
     13. Binding Effect and Governing Law. This Agreement shall be (i) binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.
     14. Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.
     15. Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.

 



--------------------------------------------------------------------------------



 



 
Notice of Grant of Award
and Award Agreement
SandRidge Energy, Inc.
ID: 20-8084793
1601 N. W. Expressway, Suite 1600
Oklahoma City, Oklahoma 73118



         
 
  Award Number:    
 
  Plan:   2005 
 
  ID:    

Effective ___, 2007, you have been granted an award of ___ shares of SandRidge
Energy, Inc. (the Company) common stock. These shares are restricted until the
vest date(s) shown below.
The award will vest in increments on the date(s) shown.

                  Shares   Full Vest                  
 
           
 
           

SPECIMEN
By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.

     
 
   
 
   
SandRidge Energy, Inc.
  Date
 
   
 
   
 
   
Gaye Wilkerson
  Date

 